Citation Nr: 1130711	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  11-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date prior to June 14, 2005, for the award of special monthly death pension benefits based on the need for regular aid and attendance of another.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.  The Veteran died in July 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's application for death pension benefits was received on July 22, 2002, and she was awarded that benefit effective August 1, 2002.

2.  Entitlement to the award of special monthly death pension benefits based on the need for regular aid and attendance of another was granted in a December 2008 rating decision.  

3.  Evidence dated January 13, 2005 demonstrates that the appellant required regular aid and attendance from that date. 


CONCLUSION OF LAW

The criteria for an effective date of January 13, 2005, and no earlier, for an award of special monthly pension based on the need for regular aid and attendance purposes are met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110; (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 3.159, 3.351, 3.402 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim arises from her disagreement with the effective date assigned following the grant of entitlement to VA death pension benefits.  Once a claim is granted it is substantiated and additional notice is not required under the Veterans Claims Assistance Act of 2000.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the appellant, and for which she authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Laws and Regulations

The Board has reviewed all the evidence in the appellant's claims files, which include her written contentions and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The law and regulations provide that the effective date of an award of death pension benefits will be the date of the receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Likewise, 38 C.F.R. § 3.402 provides that the effective date for aid and attendance benefits shall be the date of receipt of claim, or date entitlement arose whichever is later.  The regulation provides two limited exceptions.  First, when an award of pension based on an original claim is effective for a period prior to date of receipt of the claim, any additional pension payable to the surviving spouse by reason of need for aid and assistance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402(c)(1).  Further, for the purpose of granting aid and attendance benefits, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background and Analysis

Procedurally, the appellant was initially denied entitlement to special monthly pension based on a claim of aid and attendance in an October 2005 rating decision.  The appellant appealed, and in May 2007, the Board denied the appellant's claim.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2008, the Court issued an Order granting a Joint Motion of the Parties vacating the Board's decision and remanding the case to the Board for reconsideration.  In a November 2008 decision the Board granted the claim.  In its findings, the Board cited the appellant's limitation in movement about her home due to balance problems and inability to protect herself from the hazards of living circumstances without supervision as the basis for her need for regular aid and attendance.  

In a December 2008 rating decision, an effective date of June 14, 2005 was given based on the date of the receipt of the appellant's claim for aid and attendance.  

The appellant asserts two theories regarding her claim that an earlier effective date is warranted.  She first asserts that she should receive an effective date as early as July 18, 2002, the date of her claim for death pension benefits.  The appellant, through her representative, asserts that her July 2002 claim for death pension should have been read to encompass a claim of entitlement to special monthly pension based on a need for aid and attendance.  The Board finds this to be in error.  The evidence of record fails to demonstrate that the appellant indicated a desire to be considered for pension based on a need for aid and attendance at the time of her July 2002 claim.  To the extent that the appellant was asked whether she needed aid and attendance, the evidence shows that the claimant denied being a patient in a nursing home in block 36A of VA Form 21-534.  The appellant presented no evidence showing that her July 2002 was either an explicit or implicit claim of entitlement to death pension based on a need for aid and attendance.
 
In the alternative, the appellant argues that the effective date for aid and attendance should be January 13, 2005.  The Board agrees.  The evidence of record includes a January 13, 2005 Medical Statement for Consideration of Aid and Attendance report from Dr. C.A. which indicates that the appellant met the criteria for aid and attendance at that time.  Included in the report are descriptions of symptoms cited by the Board in its November 2008 award of benefits, namely the appellant's limited ability to ambulate and leave her home without the help of a third party.  The physician specifically stated that the appellant could not live alone.  The Board finds that 38 C.F.R. § 3.402(c)(1) applies in this case as the Veteran is already in receipt of death pension benefits, her claim for additional special monthly pension benefits by reason of need for aid or attendance may be awarded effective the date in which entitlement for the additional benefit is demonstrated.

Here, the evidence demonstrates that entitlement to special monthly death pension benefits based on the need for regular aid and attendance of another was first warranted in January 13, 2005.  The Board therefore assigns an effective date of January 13, 2005.  


ORDER

Entitlement to an effective date of January 13, 2005, but no earlier, for special monthly death pension benefits based on the need for regular aid and attendance of another is granted.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


